Eschweiler, J.
(dissenting). The refusal of the trial court to submit as part of the special verdict the questions requested by defendants upon the issues raised by the answer and the evidence on material allegations in the complaint, was, in my judgment, a prejudicial, substantial denial of a right defendants are accorded by sec. 2858, Stats. John E. DeWolf Co. v. Harvey, 161 Wis. 535, 547, 154 N. W. 988; Sadowski v. Thomas F. Co. 157 Wis. 443, 451, 452, 146 N. W. 770; Rowley v. C., M. & St. P. R. Co. 135 Wis. 208,216, 115 N.W. 865.
I think, also, that the form of the fifth question and the charge of the court upon it were each prejudicial error and that a new trial should have been granted.
Á motion for a rehearing was denied, without costs, on March 9, 1920.